Citation Nr: 1309173	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-34 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a personality disturbance.

2.  Entitlement to service connection for psychiatric disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the recent procedural history would suggest that the appeal arises from a March 2008 rating decision, upon review of the record the Board finds that an appeal was in fact initiated and perfected from a February 1988 rating decision which found no new and material evidence to reopen the Veteran's claim of service connection for a "nervous condition."  A notice of disagreement was received in January 1989, a statement of the case was issued in March 1989.  A statement received from the Veteran in March 1989 indicated a desire to appeal.  This statement has two date-stamps:  one for a Veteran's Assistance Division and one for the RO.  The Board finds that the March 1989 statement from the Veteran was arguably received after issuance of the statement of the case and constitutes a substantive appeal.  However, this was not recognized as such at the time and the case was never forwarded to the Board for appellate review.  

The issue of wrongful reduction in benefits related to incarceration have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, this matter is referred to the AOJ for appropriate action.  

The issue of service connection for an acquired psychiatric disability (under a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An appeal on the issue of service connection for a "nervous condition" was denied by the Board in August 1978.

2.  A November 1983 rating decision found no new and material evidence to reopen the claim of service connection for a "nervous condition."  The Veteran did not file a timely notice of disagreement, nor was new and material evidence received within one year. 

3.  Certain evidence received since the November 1983 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The November 1983 rating decision is the most recent final denial of service connection for an acquired psychiatric disability (previously described by the RO as a "nervous condition.")  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the November 1983 denial of the appellant's claim of entitlement to service connection for acquired psychiatric disability, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Background

The Veteran initially filed a claim in 1977 for service connection for "nervous condition."  An August 1977 rating decision denied the claim.  The Veteran completed an appeal to the Board.  The Board denied the appeal in August 1978 on a finding that the Veteran had a personality disorder which was not a disability for VA compensation purposes and that there was no showing of a psychosis or acquired psychiatric disorder.  The Board's 1977 decision is final.  

In April 1983, the Veteran requested that his claim be reopened.  A November 1983 rating decision denied the claim on the basis that new and material evidence had not been received.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year.  The November 1983 rating decision therefore became final.  38 U.S.C.A. 7105 (c). 

In December 1987, the Veteran again requested that his claim be reopened.  By rating decision in February 1988, the claim was denied.  As noted in the introduction, the Veteran filed a timely notice of disagreement in January 1989, a statement of the case was issued in March 1989, and a substantive appeal was received in March 1989.  Thus, the February 1988 rating decision was successfully appealed to the Board.  It appears that competency and pension issues then became the focus of attention, and the appeal was never forwarded to the Board.  Under the above facts, the Board finds that the most recent final denial is the November 1983 rating decision.  

New and Material Evidence Analysis

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The underlying reason for the November 1983 denial was that new and material evidence had not been received.  The Board's August 1978 denial was on the basis that the Veteran's disorder was a personality disorder which was not a disability for VA purposes.  The Board also found that an acquired psychiatric disability had not been demonstrated.  

In reviewing the claims file, the Board finds that medical records have been received since the November 1983 rating decision showing that the Veteran has been treated for schizophrenia.  When viewed against the backdrop of the reasons for the prior denial, these medical records are both new and material.  The records relate to a previously unestablished fact necessary to substantiate the veteran's claim.  As such, the evidence is new and material and the Veteran's claim has been reopened.  

At this point the Board notes that a claim of service connection for schizophrenia was in fact denied by the RO in December 1992.  The Veteran filed a timely notice of disagreement, and a statement of the case was issued.  However, the Veteran did not complete the appeal by filing a substantive appeal.  However, since the Veteran already had an appeal pending from the February 1988 rating decision, the Board finds that the December 1992 rating decision is not a final decision for purposes of the Board's review of the overall psychiatric disability issue.  In this regard, the Board believes that the issue is one of service connection for an acquired psychiatric disability.  The Board believes this approach is in keeping with the judicial holding in Clemons v. Shinseki, 23 Vet.App. 1 (2009).  In that case, the United States Court of Appeals for Veterans Claim indicated that although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  

In sum, the Veteran's claim of service connection for an acquired psychiatric disability has been reopened.  No discussion of compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is necessary at this time as it is anticipated that any VCAA deficiencies will be remedied by the actions directed in the following remand section of this decision.  See generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for acquired psychiatric disability, to include schizophrenia.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision. 


REMAND

In view of the reopening of the claim, appropriate development is now necessary to assist the Veteran with his claim, to include additional records requests and a VA psychiatric examination with opinion.  
Accordingly, the case is hereby REMANDED to the RO for the following actions:

1.  The RO should furnish VCAA notice to the Veteran. 

2.  The RO should contact the Virginia State Penitentiary in Richmond, Virginia and request copies of any mental health treatment records for a period of incarceration from September 1977 thru May 1982.

3.  After completion of the above, the Veteran should be scheduled for a VA psychiatric examination.  If the Veteran is still incarcerated, consideration should be given to having a VA or fee basis examiner or a prison examiner, examine the Veteran at the correctional facility if he is not allowed leave the facility.  Efforts in this regard should be clearly documented. 

The claims file must be made available to the examiner for review.  After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

     1.  As to any current psychiatric disability (other than a personality disorder) is it at least as likely as not (a 50% or higher degree of probability) that such current psychiatric disability (other than a personality disorder) was manifested during service?  

     2.  If not, is it at least as likely as not (a 50% or higher degree of probability) that a psychosis was manifested within a year of discharge from service?

The examiner is requested to set forth clear reasons for the opinion to include discussion of whether psychiatric symptoms noted during service were manifestations of a psychiatric disability other than a personality disorder.  

In the event a VA examination cannot be conducted, the claims file should nevertheless be forwarded to a VA psychiatric examiner for review and responses to the above-posed questions.  Such examiner is requested to set forth clear reasons for the opinion to include discussion of whether psychiatric symptoms noted during service were manifestations of a psychiatric disability other than a personality disorder.

3.  After completion of the above, the RO should review the expanded record and undertake a merits analysis of the issue of service connection for an acquired psychiatric disability.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


